Case 19-13113-mdc         Doc 12    Filed 05/28/19 Entered 05/28/19 13:07:15     Desc Main
                                    Document Page 1 of 1


                      THE UNITED STATES BANKRUPTCY COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                      :        Case No: 19-13113
                                             :
          James Fitzgerald Bowyer            :
                                             :        Chapter 7
                 Debtor                      :
                                             :

                                           ORDER

          AND NOW, this _____
                         28th day of __________________,
                                            May          2019 upon consideration of

Debtor’s Motion for Time to File Documents it is hereby ORDERED and DECREED that said

Request is GRANTED. Documents required by the Rules of Court shall be filed on or before

_________________,
       June 12     2019.

                                        BY THE COURT:



                                        HONORABLE JUDGE MAGDELINE D. COLEMAN
                                        UNITED STATES BANKRUPTCY JUDGE
